Title: From Benjamin Franklin to David Hall, 8 June 1765
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall
London, June 8. 1765
I received yours of Feb. 25. via Londonderry and the Copy, with one of March 15. per Capt. Bingley; I have also yours of April 12. per Packet; for all which I thank you. The Bill for £150 by Rotch & Compy is paid. And I shall write to Mr. Grace as you desire per Friend, who is to sail shortly.
Mrs. Franklin writes me that you are very kind and obliging to her in my Absence; and mentions your Readiness to assist her in the Purchase she has made, which I am pleas’d with, as it lies so convenient to my other Ground. You will please to accept my Thanks, and assure yourself that I shall always be equally ready on all Occasions to show my Regard for your Interest as Opportunities may offer.
Since my last per Packet, which was of April 13. I have taken a good deal of Pains relating to the Stamp Office Affair. The 2s. for each Advertisem’t was not reduc’d to 1s. as intended but slipt in Passing the Bill. I have however some Expectations given me, that it may be alter’d next Sitting, with other Amendments which it is supposed the Bill may be found then to want, as it is now.
I am told also, that we may another Year hope for an Allowance of a Person to strike the Stamps at Philadelphia on all Paper for Newspapers and Almanacks, but this Year it must, it seems, be sent ready struck, and I had some difficulty to prevail that Demi Paper should be sent for Pensilvania Almanacks, it having been concluded to send Foolscap such as is used here; and though I think the Demi is not so good by Six pence a Ream, as ours, you will find it as dear Sterling as we pay Currency.
The Moulds for large Paper for your Gazette, which I desired Mr. Strahan to bespeak, will therefore be sent, that whether we get a Stamp Office there or not, the Paper may be made with you. Since it will be worth while to send it here to be stampt, rather than buy it here at such Rates; and I believe we shall at least get the Charges allow’d, of sending and returning it, and the Duty on Paper not required.
Depend upon my doing every thing in this Affair for the Printers and Papermakers, as zealously as if I were still to be concerned in the Business.
The Number of Newspapers will probably drop a little at first, perhaps a tenth Part, which I am told was observ’d to be the Case here; but they will gradually recover again. The Necessity you must be under of paying Ready Money to the Office, will however be a good reason for not giving Credit for the Papers, and I advise you therefore to require a Year’s Pay beforehand of every Subscriber, and make it a Rule never to send a Paper beyond the Time without a fresh Advance.
You will also undoubtedly raise the Price of the Paper proportionably, and demand ready Money for all Advertisements. By these Means I doubt not but the clear Profits will be as great as ever they have been, considering our prodigious Loss by giving Credit [End of extract].
